Citation Nr: 1402368	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  

The Veteran testified at a personal hearing in November 2011 before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims folder.  

A review of the Virtual VA paperless claims processing system (Virtual VA) and Veterans Benefits Management System (VBMS) reflects that they contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  At his November 2011 personal hearing, he asserted that his hypertension is due to, or aggravated by, a service-connected disability.  The Veteran was granted service connection for coronary artery disease, claimed as ischemic heart disease, within a November 2010 rating decision.  

Current private and VA medical records confirm a current diagnosis of hypertension.  On VA examination in May 2010, a diagnosis of essential hypertension was confirmed; however, the examiner did not address the etiology of this disorder.  Additionally, because this examination was conducted in May 2010, prior to the award of service connection for coronary artery disease in November 2010, the examiner did not provide an opinion regarding whether coronary artery disease had caused or aggravated the hypertension.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, in the present case, remand is required to determine if the current hypertension is caused or aggravated by the service-connected coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA cardiovascular examination for the purpose of assisting in determining the etiology of the Veteran's hypertension.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, and an examination and any necessary testing, the examiner is asked to offer the following opinions: 

     a)  Is it at least as likely as not (50 percent or greater degree of probability) that hypertension is caused by a service-connected disability or disabilities, to include coronary artery disease?  
     
     b) Is it at least as likely as not (50 percent or greater degree of probability) that hypertension is aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability or disabilities, to include coronary artery disease?  
     
In answering these questions, the examiner should note that the Veteran's service-connected disabilities are coronary artery disease and residuals of a right wrist fracture.  

A rationale should be provided for any opinion or conclusion expressed.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


